This suit was brought to recover the sum of $1,750, with interest, commissions alleged to be due, as a real estate broker. The broker's commission was provided for in the contract for the sale of the real estate dated March 17th, 1924. The clause in the contract was: "Harry Mahlenbrock [the plaintiff] was the agent who consummated this sale and that there is due him a commission of $1,750, payable at the conveyance of the premises."
The case was tried by Judge Ackerson and a jury resulting in a directed verdict for the plaintiff. The defendant appeals and files eight grounds of appeal, viz.: First and second, a refusal by the trial court to nonsuit the plaintiff or to direct a verdict in favor of the defendant. These rulings of the trial court call for no discussion, as the exceptions are without legal merit. Third, error by the trial court in directing a verdict in favor of the plaintiff. Fourth, fifth, sixth, seventh and eighth, error in overruling a series of questions propounded by the defendant's counsel to a witness, George Scheetz, Jr., tending to vary the terms of the written contract. The ruling of the trial court on these questions was not error under the case ofNaumberg v. Young, 44 N.J.L. 331. This point was considered by this court at the present May term in the case of Yentis v.Townsend, ante, p. 109. The conveyance failed because of a defective title. The broker's commission was not made contingent upon the actual transfer of title. *Page 177 
The ruling of the trial court in directing a verdict in favor of the plaintiff was not error under the principle applied by the trial court to the facts of the case and as illustrated in such cases as Haber v. Goldberg, 92 N.J.L. 367; Klipper v.Schlossberg, 96 Id. 397; Dubrow v. Hornstra, 95 Id.288; Dickinson v. Walters, 100 Id. 62; Ludwig v.Aberbach, 132 Atl. Rep. 241; Kislak v. Judge,102 N.J.L. 506.
The judgment of the Supreme Court is affirmed.
For affirmance — THE CHIEF JUSTICE, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 14.
For reversal — None.